ACCEPTED
                                                                                        03-17-00873-CV
                                                                                              21628458
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                      1/5/2018 10:13 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-17-00873-CV

                              In the                                   FILED IN
                                                                3rd COURT OF APPEALS

                       Third Court of Appeals                       AUSTIN, TEXAS
                                                                1/5/2018 10:13:35 AM

                           Austin, Texas                          JEFFREY D. KYLE
                                                                        Clerk



           IN RE OCAMPO PARTNERS, LTD., BELCO EQUITIES, INC.,
 RIVERHORSE EQUITIES II, LTD., AND DOUGLAS MCDERMOTT AS TRUSTEE OF THE
                   RUDY BELTON MANAGEMENT TRUST


                  On Petition for Writ of Mandamus from the
                 126th District Court of Travis County, Texas,
       Cause No. D-1-GN-17-002572, Hon. John K. Dietz, Judge Presiding


            RELATORS’ RESPONSE TO REAL PARTIES IN INTEREST’S
          UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE
              RESPONSE TO PETITION FOR WRIT OF MANDAMUS


      Relators Ocampo Partners, Ltd. (“Ocampo”), Belco Equities, Inc. (“Belco”),

Riverhorse Equities II, Ltd. (“Riverhorse II”), and Douglas McDermott, as Trustee

of the Rudy Belton Management Trust u/t/a Dated May 5, 2015 (“McDermott”),

respond to Real Parties in Interest’s Motion for Extension of Time to File

Response to Petition for Writ of Mandamus in order to advise the Court of and to

clarify Relators’ position in relation to the Real Parties In Interest’s Motion.

Relators do not oppose the two-week extension requested by the Real Parties in

Interest in the Motion, provided that the Court also stays all discovery, pursuant to



                                         1
Relators’ Emergency Motion for Temporary Relief granted by the Court on

December 29, 2017, for an additional two weeks (from January 22, 2018 to

February 5, 2018). The Real Parties in Interest do not oppose the two-week stay of

all discovery in the underlying dispute.

      Relators further request any other relief to which they may be entitled.

                                       Respectfully submitted,

                                       By: /s/ Geoffrey D. Weisbart
                                            Geoffrey D. Weisbart
                                            Texas Bar No. 21102645
                                            gweisbart@wshllp.com
                                            Mia A. Storm
                                            Texas Bar No. 24078121
                                            mstorm@wshllp.com
                                            Matt C. Wood
                                            Texas Bar No. 24066306
                                            mwood@wshllp.com
                                            WEISBART SPRINGER HAYES LLP
                                            212 Lavaca Street, Suite 200
                                            Austin, Texas 78701
                                            512.652.5780
                                            512.682.2074 fax

                                       ATTORNEYS FOR OCAMPO PARTNERS,
                                       LTD., BELCO EQUITIES, INC. AND
                                       RIVERHORSE EQUITIES II, LTD.




                                           2
By: /s/ Randall C. Owens
     Jason S. Scott
     State Bar No. 24029228
     jsscott@ohkslaw.com
     OSBORNE, HELMAN, KNEBEL & SCOTT, LLP
     301 Congress Avenue, Suite 1910
     Austin, Texas 78701
     Telephone: (512) 542-2028
     Facsimile: (512) 542-2011

      Randall C. Owens
      State Bar No. 15380700
      owens@wrightclose.com
      WRIGHT & CLOSE, L.L.P.
      One Riverway, Suite 2200
      Houston, Texas 77056
      (713) 572-4321
      (713) 572-4320 fax

ATTORNEYS FOR DEFENDANT DOUGLAS
MCDERMOTT AS TRUSTEE OF THE RUDY
BELTON MANAGEMENT TRUST




  3
                          CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(a), 9.5(d) and 9.5(e) of the Texas Rules of
Appellate Procedure, the undersigned attorney certifies that a true and correct copy of
the foregoing has been served upon the below-named individuals as indicated below as
prescribed by Rule 9.5(b) of the Texas Rules of Appellate Procedure on January 5,
2018.

      Eric Taube
      Jamie McGonigal
      WALLER LANSDEN DORTCH & DAVIS LLP
      100 Congress Avenue, Suite 1800
      Austin, Texas 78701
      512.685.6400
      512.685.6417 fax
      eric.taube@wallerlaw.com
      jamie.mcgonigal@wallerlaw.com
      ATTORNEYS FOR REAL PARTIES IN INTEREST / PLAINTIFFS

      Daniel R. Richards
      Clark Richards
      Daniel Riegel
      RICHARDS RODRIGUEZ & SKEITH, LLP
      816 Congress Avenue, Suite 1200
      Austin, Texas 78701
      512.476.0005
      512.476.1513 fax
      drichards@rrsfirm.com
      crichards@rrsfirm.com
      driegel@rrsfirm.com

      ATTORNEYS FOR OTHER DEFENDANT DOUGLAS MCDERMOTT, INDIVIDUALLY

                                        /s/ Geoffrey D. Weisbart
                                        Geoffrey D. Weisbart




                                          4